t c memo united_states tax_court peter h jones petitioner v commissioner of internal revenue respondent peter henry jones petitioner v commissioner of internal revenue respondent docket nos filed date p failed to file tax returns for the through tax years r prepared substitutes for returns under sec_6020 for those years and determined deficiencies in income_tax and additions to tax under sec_6651 and and p raised only frivolous arguments in his pleadings and failed to appear when these cases were called for trial petitioner filed the petition with respect to through at docket no in the name of peter h jones and the petition with respect to and at docket no in the name of peter henry jones the cases were consolidated on date held p's liability for deficiencies and additions to tax for all years is established by p's default deemed admissions and facts deemed stipulated held further r's motion for penalties under sec_6673 will be granted peter h jones pro_se lisa m goldberg subin seth and andrew michael tiktin for respondent memorandum opinion halpern judge by notices of deficiency notices respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar additions to tax_deficiency sec_6651 sec_6651 sec_6651 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number -- -- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- dollar_figure big_number sec_6654 dollar_figure big_number big_number big_number big_number big_number big_number big_number year with respect to the additions to tax under sec_6651 respondent determined that the addition to the tax will continue to accrue from the due_date of the return at a rate of percent each month or fraction thereof of nonpayment not exceeding percent in response to the notices petitioner filed petitions in which he failed to explain his disagreement with respondent's determinations beyond reciting tax- protester rhetoric such as his conclusion that the paying of federal income taxes was voluntary for the vast majority of most of the people in the united_states in his answers to the petitions respondent for the most part denied petitioner's allegations in his answer to the petition in docket no respondent added to his determination that petitioner must pay additions to tax under sec_6651 on account of his failure_to_file returns by asserting that petitioner must pay increased additions under sec_6651 on account of his fraudulent_failure_to_file returns respondent asserts that petitioner must pay sec_6651 additions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years and respectively if we do not find that petitioner is liable for those increased additions then in the alternative respondent relies on the sec_6651 additions to tax that he previously determined we set these cases for trial during a trial session of the court that commenced on date in courtroom federal building s w 1st avenue miami florida the cases were specially set to be called pincite a m on date and were on that date and at that time so called petitioner failed to appear respondent moved that on account of his failure to appear at trial and on account of his failure to cooperate with respondent in preparing these cases for trial petitioner be held in default and decisions be entered against him with respect to the deficiencies in and additions to tax for all years respondent also moved the court to impose on petitioner a sec_6673 penalty with respect to each case because petitioner's positions in these proceedings are in that motion respondent asks that we find sec_6651 additions to tax of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years and respectively those amounts are less than the amounts respondent asserted in his answer in docket no we shall assume that respondent concedes the differences as a reduction in the additions frivolous and these proceedings have been instituted and maintained by petitioner primarily for delay for the reasons that follow we will grant the motions sustain the deficiencies and additions to tax and impose penalties background petitioner resided in marathon florida at the time he filed the petition in docket no and in burlington ontario canada at the time he filed the petition in docket no respondent filed timely answers to both petitions in each answer respondent denied petitioner's allegations of error with respect to the deficiencies and set forth specific allegations in support of the additions to tax for fraudulent_failure_to_file in paragraph of his answer in docket no respondent makes the following allegations in support of his determination that petitioner is liable for the fraudulent_failure_to_file penalty for through a petitioner has over years of experience in the construction industry and possesses a degree from the air force college b petitioner was president of peter jones contracting inc which rendered contracting services during the taxable years and c petitioner failed to maintain or to submit for examination by respondent complete and adequate books and accounts of his income producing activities for each of the taxable years and as required by the applicable provisions of the internal_revenue_code and the regulations promulgated thereunder for example petitioner failed to provide any records pertaining to his income including his bank statements deposited items and cancelled checks d during the taxable_year petitioner received the following checks resulting from his business activities date on check date date date date date date total payor pbm development inc pbm development inc steve daniels inc ocean harbour condominium assoc inc ocean harbour condominium assoc inc jimmy and rhonda johnson amount dollar_figure big_number big_number big_number big_number big_number big_number these checks constitute taxable_income to petitioner for the taxable_year e during the taxable_year petitioner received the following checks resulting from his business activities payor new edition contracting remodeling inc city of key west thomas j dowdell iii date on check date date date total amount dollar_figure big_number big_number big_number these checks constitute taxable_income to petitioner for the taxable_year f during the taxable_year petitioner received the following check resulting from his business date on check date payor city of key west amount dollar_figure this check constitutes taxable_income to petitioner for the taxable_year g petitioner owned two seats on the new york mercantile exchange during the taxable years and petitioner to conceal his ownership in these two seats transferred the two seats to thomas hansen as a nominee thomas hansen then rented one of the seats to john losordo thomas hansen and jon sic losordo made rental payments to mbf clearing corporation which mbf clearing corporation then remitted to petitioner in this way petitioner received rental income in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the taxable years and respectively h petitioner repeatedly refused to provide mbf clearing corporation with his social_security_number to prevent mbf clearing corporation from filing forms with respondent reflecting petitioner's rental income from his two seats on the new york mercantile exchange i during the taxable_year petitioner sold real_property located pincite west seaview drive in marathon florida for a sales_price of dollar_figure petitioner previously paid dollar_figure for this real_property resulting in a taxable gain in the amount of dollar_figure upon his sale of this property during the taxable_year j petitioner received taxable social_security_benefits in the amounts of dollar_figure and dollar_figure during the taxable years and respectively k during the examination petitioner asserted meritless positions that he is not a taxpayer for federal tax purposes including he has not been presented with any evidence that he is a domiciliary citizen or resident of and is not engaged in a taxable activity in or received income in puerto rico guam the virgin islands or any other location in the caribbean basin he has not been served with a notice to file tax returns or to keep books_and_records for the years in question and he was not involved in any taxable activity with alcohol tobacco firearms foreign trusts or foreign_earned_income for the years in question l petitioner's failure to maintain complete and accurate records of his income-producing activities and his failure to produce complete and accurate records to respondent in connection with the examination of his taxable years and was fraudulent with intent to evade tax m petitioner's fraudulent_failure_to_file income_tax returns for the taxable and is part of a pattern of intent to evade taxes n petitioner had taxable_income in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively o as a result of petitioner's fraudulent_failure_to_file income_tax returns for and he is liable for additions to tax under sec_6651 of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in paragraph of his answer in docket no respondent made the following allegations in support of his fraudulent_failure_to_file determination for and a petitioner has over years of experience in the construction industry and possesses a degree from the air force college b petitioner failed to maintain or submit for examination by respondent complete and adequate books_and_records for the taxable years and as required by the applicable provisions of the internal_revenue_code and the regulations promulgated thereunder for example petitioner failed to provide any records pertaining to his income including his bank statements deposited items and cancelled checks c during the taxable_year petitioner received checks related to his business activities from robert or laura welliver in the amounts of dollar_figure dollar_figure and dollar_figure these amounts constitute taxable_income to petitioner for the taxable_year d during the taxable years and petitioner had unexplained bank_deposits in addition to the amounts described in the preceding paragraph in the amounts of dollar_figure and dollar_figure respectively these amounts constitute taxable_income to petitioner for the taxable years and e petitioner owned two seats on the new york mercantile exchange during the taxable years and petitioner to conceal his ownership in these two seats transferred the two seats to thomas hansen as a nominee thomas hansen then rented out one of the seats to john losordo thomas hansen and john losordo made rental payments to mbf clearing corporation and mbf clearing corporation then remitted those payments to petitioner petitioner received rental income in this manner in the amounts of dollar_figure and dollar_figure during the taxable years and respectively f petitioner repeatedly refused to provide mbf clearing corporation with his social_security_number to prevent mbf clearing corporation from filing forms with respondent reflecting petitioner's rental income from his two seats on the new york mercantile exchange g petitioner received taxable social_security_benefits in the amounts of dollar_figure and dollar_figure during the taxable years and respectively h during the examination and in his petition petitioner has asserted meritless positions including that he is not subject_to federal income taxes and that the paying of federal income taxes is voluntary except for those working for the federal government or federal agencies those in the u s military and those domiciled in the district of columbia the federal territories or possessions or their forts and enclaves i petitioner's failure to maintain complete and accurate records of his income-producing activities and his failure to produce complete and accurate records to respondent in connection with the examination of the taxable years and was fraudulent with intent to evade tax j petitioner's failure_to_file income_tax returns for the taxable years and is part of a longstanding pattern of intent to evade taxes k petitioner also failed to maintain complete and accurate books_and_records and file income_tax returns for the taxable years and during which time he had taxable_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively further evidencing a longstanding pattern of intent to evade taxes l petitioner had taxable_income in the amounts of dollar_figure and dollar_figure for the taxable years and respectively m as a result of petitioner's fraudulent_failure_to_file income_tax returns for the taxable years and he is liable for additions to tax under sec_6651 of dollar_figure and dollar_figure respectively as stated we set these cases for trial in miami florida on date pincite a m when the cases were called petitioner failed to appear in person or by counsel respondent made the motions we ordered petitioner to show cause why respondent's motions should not be granted petitioner filed a response and a supplement to response in both of which he advanced only frivolous and meritless claims discussion i motion to dismiss for default a introduction in pertinent part rule a provides default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper a party may be held in default when he fails to appear for trial e g 72_tc_126 tucker v commissioner tcmemo_2012_309 at the default has the effect of admitting or establishing all well-pleaded facts in the commissioner's answer see 87_tc_1403 gross v commissioner tcmemo_2008_218 wl at and those well-pleaded facts may support entry of decision against the taxpayer see 91_tc_1049 aff'd 926_f2d_1470 6th cir default may lead to entry of a decision including a penalty or an addition_to_tax for fraud see id pincite respondent argues that petitioner's failure to appear when these cases were called for trial on date constitutes a default and that it is appropriate for the court to enter decisions against him upholding the determined deficiencies and additions to tax respondent relies on admissions and deemed stipulations to establish certain facts not averred in his answers we hold petitioner in default he has failed to comply with the rules of the court he has not cooperated in the preparation of these cases for trial he has failed to comply with court orders and he did not appear for trial his responses are filled with tax-protester rhetoric such conduct provides ample basis for holding him in default see eg id we shall address separately the deficiencies and additions to tax b deficiencies in tax petitioner admits that he did not file federal_income_tax returns for through he had taxable_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for those years at least with respect to the deficiencies in tax that he determined respondent states that dismissal of petitioner's cases pursuant to rule b on account of his failure to properly prosecute would reach the same result that would be reached if we hold him in default under rule a that is true we have said a rule b dismissal as a sanction against petitioner is available as to those issues for which petitioner bears the burden_of_proof a rule a default would be the proper sanction against petitioner as to those issues for which respondent bears the burden_of_proof lopez v commissioner tcmemo_2001_93 wl at citing 926_f2d_1470 6th cir aff'g 91_tc_1049 petitioner bears the burden_of_proof with respect to the determined deficiencies see rule a nevertheless respondent has moved that we hold petitioner in default and dismiss under rule a and we will do so respectively resulting in deficiencies in the amount respondent determined for each year we will sustain respondent's determinations of deficiencies in tax c addition_to_tax for fraudulent_failure_to_file return sec_6651 imposes an addition_to_tax of up to of the amount of tax required to be shown on the return where the failure_to_file a federal_income_tax return is due to fraud r espondent must prove by clear_and_convincing evidence that petitioner underpaid his income_tax and that some part of the underpayment was due to fraud 102_tc_632 there is no question that petitioner's failure_to_file a return for each of the years in issue resulted in underpayments for each year to establish fraudulent intent the commissioner must prove that a taxpayer intended to evade a tax known or believed to be owed by conduct intended to conceal mislead or otherwise prevent the collection of tax see eg 96_tc_858 aff'd 959_f2d_16 2d cir mohamed v commissioner tcmemo_2013_255 at akland v commissioner tcmemo_1983_249 tax ct memo lexi sec_536 at aff'd 767_f2d_618 9th cir not only do respondent's averments show such intent but petitioner is deemed to have admitted that his failure_to_file returns for the years in issue was not due to mistake and was due to his fraudulent intent to evade taxes we have adequate grounds on which to sustain respondent's sec_6651 additions to tax for all years in issue d addition_to_tax for failure_to_pay_tax sec_6651 provides for an addition_to_tax when a taxpayer fails to pay timely the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect a substitute for return prepared by the commissioner pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 for each month or fraction thereof for which a failure to pay continues sec_6651 adds of the tax required to be shown on such return up to a maximum addition of the substitutes for returns respondent prepared for the years in issue show tax due for each year and petitioner has not made any payments toward those liabilities we will sustain respondent's sec_6651 additions to tax for all years in issue e addition_to_tax for failure to pay estimated income_tax sec_6654 and b provides for an addition_to_tax in the event of an individual's underpayment of a required_installment of individual estimated_tax each required_installment is equal to of the required_annual_payment which in turn is generally equal to the lesser_of of the tax shown on the individual's return for that year or if no return is filed of his or her tax for such year or if the individual filed a return for the immediately preceding year of the tax shown on that return sec_6654 and b the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 for purposes of sec_6654 an individual's tax consists of income and self-employment_tax determined before the application of any wage withholding credits which under sec_6654 are treated as payment of estimated_tax see sec_6654 sec_6654 provides for certain specified exceptions to the applicability of sec_6654 none of which is applicable to petitioner because petitioner did not file a return for any year in issue nor for his required_annual_payment for each year wa sec_90 of the tax owed for that year see sec_6654 respondent's records show that petitioner did not make any estimated_tax payments during any of the years in issue therefore we sustain respondent's determination of a sec_6654 addition_to_tax for each year ii motion for penalties under sec_6673 respondent asks that we impose a penalty against petitioner under sec_6673 with respect to each docket sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer's position in the proceeding is frivolous or groundless sec_6673 we see no reason for these cases other than delay moreover petitioner's cases are groundless and his arguments are frivolous among his frivolous arguments petitioner claims that he is not subject_to federal_income_tax that the only persons required to pay federal_income_tax are those people working directly for the federal government or the u s military and that the internal_revenue_code does not establish any liability for the payment of federal_income_tax a position maintained by a taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner failed to report substantial amounts of income for nine years and has offered no plausible argument that he is not subject_to federal_income_tax rather he relies on tax-protester rhetoric that has been universally rejected by this and other courts see eg 737_f2d_1417 5th cir 114_tc_136 by initiating these groundless proceedings petitioner has wasted the court's and respondent's limited resources and deserves a substantial penalty we will therefore require petitioner to pay a penalty under sec_6673 of dollar_figure in each of these consolidated cases to reflect the foregoing appropriate orders will be issued and decisions will be entered under rule
